Exhibit 10.16
 


MUTUAL COMPROMISE SETTLEMENT AGREEMENT
AND GENERAL RELEASE OF CLAIMS
 
The parties (individually, a "Party" and collectively, the "Parties") to this
Mutual Compromise Settlement Agreement and General Release of Claims are:
AmeriPlan Corporation, The Amacore Group, Inc., Zurvita, Inc., TransMark
Financial Services, Inc. and Mark Jarvis.
 
Definitions:
 
"AmeriPlan" means AmeriPlan Corporation, a Texas corporation, with its principle
office located at 5700 Democracy Drive, Plano, TX 75024 and its principals,
officers, directors, managers, shareholders, employees, contractors, attorneys,
agents, representatives, subsidiaries, parents, assigns, successors, and
affiliated or associated entities of what ever kind.
 
"Amacore" means The Amacore Group, Inc., a Delaware corporation with its
principal office located at 485 North Keller Road, Suite 450, Maitland, FL 32751
and its principals, officers, directors, managers, shareholders, employees,
contractors, attorneys, agents, representatives, subsidiaries, parents, assigns,
successors, and affiliated or associated entities of what ever kind.
 
"Zurvita" means Zurvita, Inc., a Delaware corporation, with its principal office
located at 9601 Katy Freeway, Houston, TX 77024, and its principals, officers,
directors, managers, shareholders, employees, contractors, attorneys, agents,
representatives, subsidiaries, parents, assigns, successors, and affiliated or
associated entities of what ever kind.
 
"TransMark" means TransMark Financial Services, Inc., a Texas corporation, with
its principle office located at 5700 Democracy Drive, Plano, TX 75024 and its
principals, officers, directors, managers, shareholders, employees, contractors,
attorneys, agents, representatives, subsidiaries, parents, assigns, successors,
and affiliated or associated entities of what ever kind.
 
"M. Jarvis" means Mark Jarvis, 8 Norvell Court, Houston, TX 77024,
 
"Settlement Agreement" means this Mutual Compromise Settlement Agreement and
General Release.
 
"Effective Date" means as to each Party the date of their/its execution of this
Settlement Agreement.


 
Page 1

--------------------------------------------------------------------------------

 




Litigation By and Among the Parties:
 
Mark Jarvis and Zurvita, Inc. vs. AmeriPlan Corporation v. Alan Masters v The
Amacore Group, Inc., Patty Duke, Rusty Duke, Gail Powers-Weitl and Rick Weitl,
192nd Judicial District Court, Dallas County, Texas; Cause No. DC-08-01101-K.
 
Transmark Financial Services, Inc., v. Mark Jarvis d/b/a Trans National
Services, Inc. (FEIN #98-XXXXX64), OR TRANSNATIONAL SERVICES GROUP, INC. (FEIN #
76- XXXXX78),OR TRANS, INC., (FEIN # 52-0000061), ET AL, 416th Judicial District
Court, Collin County, Texas; Cause No. 416-01564-2008.
 
Scope of Settlement:
 
The Parties desire to enter into this Mutual Compromise and Settlement Agreement
in order to avoid further trouble, expense and litigation and to discharge all
claims, counter-claims and causes of action, known or unknown, including,
without limitation, the allegations set forth in the litigation described above
and the related litigation in Dallas and Collin Counties, Texas involving Joel
Marius, Scott McCollum, Carolyn Miller, Roger Moody, Dottie Riden, John Rodgers,
Vivienne Russell, Marjorie Sacket, Richard Sacket, Chris Smith, Melva Calvin,
Connie Dellafave, Steve Dellafave, Andrin Duli, Maurice Ferris, Peggy
Frederickson, Wendy Hiemenz, Jennifer Horton, Elizabeth Howison Shawna Maltz,
Dexter White, Rodney Williams, William Hebert, Jennifer Welch, George Ramsey,
Chris Gee, Matt Dillon, and Frank Jarvis.
 
The Parties intend that the full terms and conditions of the compromise and
settlement be set forth in this Settlement Agreement.
 
NOW, THEREFORE, for good an valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:
 
1. Each Party warrants and represents that they have the power and authority to
enter into this Settlement Agreement and that this Settlement Agreement is
valid, binding and enforceable upon each.
 
2. Each Party warrants and represents that it owns or controls the claim or
claims asserted or released in this Settlement Agreement and that no part of the
claim or claims have been assigned or transferred to any other person or entity.
 
Settlement Terms:
 
3.  Amacore and Zurvita shall, upon execution of this Settlement Agreement,
deliver to AmeriPlan, ONE MILLION ONE HUNDRED FIFTY THOUSAND DOLLARS
($1,150,000.00), by wire transfer.


 
Page 2

--------------------------------------------------------------------------------

 



4. Zurvita shall, on or before 2:00 PM EDT, Friday, June 19, 2009 execute this
Settlement Agreement and (as the "Debtor") deliver a promissory note to
AmeriPlan (the "Creditor") in the principal amount of SIX HUNDRED THOUSAND
DOLLARS ($600,000.00) bearing interest at the rate of 7.5% per annum, payable in
24 monthly installments of Twenty Six Thousand Nine Hundred Ninety-Nine and
76/100 Dollars ($26,999.76) beginning July 1, 2009, and each month thereafter
until paid in full. The form of promissory note is attached as Exhibit "A" and
incorporated herein.
 
5. Amacore shall, execute this Settlement Agreement and deliver a corporate
guarantee of the Zurvita promissory note to AmeriPlan in the form attached
hereto as Exhibit "B" and incorporated herein.
 
6. AmeriPlan and TransMark shall, upon delivery and acceptance of the
consideration, dismiss or cause to have dismissed the claims and counter-claims
in the above-styled and numbered causes described, with prejudice.
 
7. The Amacore Group, Inc., Zurvita, Inc. and Mark Jarvis shall, upon execution
of this Settlement Agreement, dismiss or cause to have dismissed the claims and
counter-claims in the above-styled and numbered cause, with prejudice.
 
8. The Amacore Group, Inc., Zurvita, Inc. and Mark Jarvis covenant and agree
that neither of them shall not use any confidential or proprietary information
of AmeriPlan to knowingly solicit or knowing attempt to solicit any of the
members or independent business owners of AmeriPlan for the benefit of any other
person, firm, or corporation (the "Prohibited Activities").
 
9. The Amacore Group, Inc., Zurvita, Inc. and Mark Jarvis agree that AmeriPlan
may have, in addition to any other remedies available at law, an injunction
restraining an alleged breach of the Prohibited Activities against the party
alleged to have breached the terms of the Prohibited Activities, and that a
temporary restraining order may be issued, upon sworn application made by
AmeriPlan setting forth the facts constituting any such alleged Prohibited
Activities.


 
Page 3

--------------------------------------------------------------------------------

 


 
10. On the Effective Date each of AmeriPlan, The Amacore Group, Inc., Zurvita,
Inc. and Mark Jarvis, releases and forever discharges each Party from any and
all claims, demands, and causes of action, known or unknown, of whatever kind or
character, that each of them has or may have against any of the Parties based in
whole or in part on any events that have occurred prior to their/its Effective
Date of this Settlement Agreement and all claims, demands, and causes of action
that arise out of or are connected in any way with the allegations stated in the
litigation matters set forth above.
 
11. This release is to be construed as the broadest type of general release. To
the extent that any claims or causes of action have not been released by this
Settlement Agreement, AmeriPlan, The Amacore Group, Inc., Zurvita, Inc. and Mark
Jarvis, hereby assign those claims or causes of action to the Parties generally.
 
12.  The following claims shall be excepted from the foregoing Release:
 
12.1 Any claim for breach of this Settlement Agreement; or
 
12.2 Any claim a Party would otherwise have under this Settlement Agreement or
applicable law for indemnification from the other against a third party claim,
where such third party claim is made subsequent to the Effective Date.
 
13. The Parties understand and agree that in making this settlement, the
acceptance by the Parties of the consideration stated is in full accord and
satisfaction of all disputed claims and the delivery of the consideration is not
now, nor at any time in the future, to be construed as an admission of liability
by any Party, all of which has been expressly denied and vigorously contested .
 
14. The Parties further agree that there are no understandings, oral or
otherwise as to the terms of settlement, except as set forth in this Agreement,
and that upon execution of this Agreement, no Party is entitled to rely on any
promise, inducement, assurance or expectation unless it is contained herein in
writing.
 
15. The Parties understand and agree that in making this settlement, the
acceptance by the Parties of the consideration stated is in full accord and
satisfaction of all disputed claims and the delivery of the consideration is not
now, nor at any time in the future, to be construed as an admission of liability
by any Party, all of which has been expressly denied and vigorously contested .
 
16. The Parties each warrant and represent that they have not disclosed the fact
of settlement negotiations, terms or content of settlement negotiation, the
terms of settlement, existence of settlement or any other information regarding
the negotiations or settlement to any third parties.


 
Page 4

--------------------------------------------------------------------------------

 


Confidentiality:
 
17. As further consideration for the actions undertaken by the Parties and as an
essential part of this Settlement Agreement, the Parties each agree to keep the
terms of this Settlement Agreement in absolute confidence, and promise that they
and all persons or entities subject to their control or influence, except for
the fact that a settlement agreement has been reached, shall not disclose or
communicate the terms of settlement, or information about the negotiations or
settlement to any person or entity at any time, except to the extent that
disclosure is required by law or is reasonably necessary to enforce the terms
hereof; and, that the performance of the Parties is conditioned upon strict
honoring of this confidentiality provision.
 
Indemnification:
 
18. Amacore, Zurvita and M. Jarvis shall be responsible for the performance of
Alan Masters, Patty Duke, Rusty Duke, Gail Powers-Weitl, Rick Weitl, Joel
Marius, Scott McCollum, Carolyn Miller, Roger Moody, Dottie Riden, John Rodgers,
Vivienne Russell, Marjorie Sacket, Richard Sacket, Chris Smith, Melva Calvin,
Connie Dellafave, Steve Dellafave, Andrin Duli, Maurice Ferris, Peggy
Frederickson, Wendy Hiemenz, Jennifer Horton, Elizabeth Howison, Shawna Maltz,
Dexter White, Rodney Williams, William Hebert, Jennifer Welch, George Ramsey,
Chris Gee, Matt Dillon, and Frank Jarvis, (the "Other Parties") in connection
with the execution their individual Settlement Agreements. In the event one or
more of the Other Parties fails or refuses to execute their Settlement
Agreement, Amacore, Zurvita and M. Jarvis hereby agree to indemnify, defend and
save AmeriPlan harmless of and from any and all claims, demands, losses,
expenses, attorney fees, causes of action, judgments, damages, and liability
which are brought or may be brought by the Other Parties (or anyone claiming by,
through or under them).
 
Administrative Provisions:
 
19. This Settlement Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of Texas.
 
20. In the event of breach of this Settlement Agreement by one party, not
withstanding anything in this Settlement Agreement to the contrary, the other
party may bring legal action in a court of competent jurisdiction to enforce the
terms of this Settlement Agreement. The prevailing party in any such action
shall be entitled to recover all reasonable costs and expenses incurred in
connection with such action, including reasonable attorney's fees.
 


 
Page 5

--------------------------------------------------------------------------------

 


 


 
22. If any provision of this Settlement Agreement not essential to the purpose
and intention of the parties is or may be held by a court having jurisdiction to
be invalid, void or unenforceable, the remaining provisions shall survive and
continue in full force and effect.
 
23. This Settlement Agreement shall have no term and shall be binding on the
Parties and their successors and assigns, and shall inure to the benefit of the
Parties and their successors and assigns.
 
24. This Settlement Agreement represents the entire agreement among the Parties
and supersedes all prior written or oral agreement respecting the subject matter
of this Settlement Agreement.
 
25. This Settlement Agreement may not be amended, altered, modified or changed
in any way except in writing signed by all Parties.
 
26. This Settlement Agreement may be executed in multiple originals.
 
SIGNED effective as of the date opposite each entity and/or person's signature.


 
 
AMERIPLAN:
 
AmeriPlan Corporation
 
 
/s/ Dennis Bloom
Date:  7/7/2009
Dennis Bloom,
 
Chief Executive Officer
 
 
AMACORE:
 
The Amacore Group, Inc.
     
/s/ Jay Shafer                           
Date:  7/9/2009
Jay Shafer,
 
Chief Executive Officer
 
 
ZURVITA: Zurvita, Inc.
 
 
/s/ Mark Jarvis                           
Date   7/9/ 2009
Mark Jarvis, President
 
 
TRANSMARK:
 
TransMark Financial Services, Inc.
     
/s/ Daniel Bloom                           
Date:  7/7/2009
Daniel Bloom, President
     
/s/ M. Jarvis                                   
Date   7/9/ 2009
Mark Jarvis
 

 
 
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
 